Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 20, filed on 12/21/2019, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority to Provisional Application No. 62/788,922, filed on Jan. 6, 2019. 

Drawings
The drawings filed on 12/21/2019 are accepted.

Claim Objections
Claim 11 is objected to for using an acronyms ESS without first defining it.

Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 


Claims 1-2, 10-11, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuchs et al. (USPub: 2019/0034250, hereinafter referred to as Fuchs). 

Regarding claim 1, Fuchs discloses 
a wireless network device (FIGURE 3), comprising:
a wireless signal driver  (FIGURE 3, wherein element 311 is a wireless signal driver); 
an application-driver framework configured for application-agnostic and driver-agnostic communication, the application-driver framework (FIGURE 3 and FIGURE 4 illustrates software architecture (i.e., framework) of an embedded system,  which has several interfaces, one of them is wireless communication driver ) including: 
a bidirectional interface that communicatively couples the wireless signal driver to the application-driver framework (FIGURE 3 and FIGURE 4, wherein 404 is the Device Driver for wireless signal driver used to communicate with wireless comm controller 311 and the communication between the wireless comm controller 311 and the application is bidirectional), the bidirectional interface including an abstraction layer via which driver-agnostic command signals and driver-agnostic event signals are communicated with the application-driver framework and via which driver-specific command signals and driver-specific event signals are communicated with the wireless signal driver  (FIGURE 4 and 5, wherein the 402-405 are the elements between the abstraction layer for the bidirectional interface and 505 is the event manager); and
an application interface that is configured to interface one or more applications with the application-driver framework, the application interface being configured to communicate application-agnostic command signals and application-agnostic event signals with the application-driver framework and to communicate application-specific event signals and application-specific command signals with the one or more applications and the application-driver framework (FIGURE 4, wherein the 402 is the application interface which interface with one or more applications).

Regarding claim 2, Fuchs discloses everything as applied above.  Fuchs further discloses
further comprising a central processing unit (CPU) (FIGURE 3, wherein 301 is the CPU), wherein: 
the wireless signal driver and the bidirectional interface are included in the application driver framework (FIGURE 3, wherein the communication between the wireless comm controller 311 and the application is bidirectional); and
the application-driver framework is included on the CPU (FIGURE 3, wherein 302 embedded software included in 301 microprocessor).

 
Regarding claim 10, Fuchs discloses everything as applied above.  Fuchs further discloses wherein:
the one or more applications is configured to use wireless signal information associated with a wireless network or to invoke a wireless function implemented by the wireless network (para. 49, wherein the application of sending a remote message by using wireless interface is to use wireless signal information associated with a wireless network or to invoke a wireless function implemented by the wireless network); 
the wireless network is generated or supported by the wireless signal driver (para. 49 and para 24, wherein the wireless network is Bluetooth network).

Regarding claim 11, Fuchs discloses everything as applied above.  Fuchs further discloses
wherein the one or more applications includes one or more or a combination of: 
a home ESS management application; 
a media access control (MAC) sublayer management entity (MLME) delegation; 
a client steering application; 
a channel and power management application; 
application management; 
a data path control application; and
a spatial diagnostic application (para. 23, lines 4-5, wherein one application is for diagnostics).

Regarding claim 14, Fuchs discloses everything as applied above.  Fuchs further discloses
a  method of wireless communication chipset interface in a wireless network device (FIGURE 3), the method comprising:
communicating, an application-agnostic signal between a framework component of an application-driver framework and an application interface, the application-agnostic signal including an application-agnostic event signal or an application-agnostic command signal (para. 34, wherein the abstract layer communicates between a framework component of an application-driver framework and an application interface); 
performing, by the application interface, an application-specific filtering of the application agnostic signal, the application-specific filtering being configured to convert the application agnostic signal to an application-specific signal (para. 34, wherein the abstract layer performs a filtering to convert  the application agnostic signal to an application-specific signal); and
further communicating, by the application interface, the application-specific signal between the application interface and one or more applications (FIGURE 4, wherein multiple applications are communicated with an abstraction layer).

Regarding claim 15, Fuchs discloses everything as applied above.  Fuchs further discloses
the application-specific signal includes a first application-specific command signal that is received from a first application of the one or more applications (FIGURE 3 and para. 78, wherein the system enters to perform a wireless function when an external command is received); 
and the application-agnostic signal includes a first application-agnostic command signal that is received at the framework component from the application interface (para. 34, wherein the device driver to perform a specific wireless function);
the method further comprising:
generating, by the framework component, an application-agnostic event signal following receipt of the first application-agnostic command signal (FIGURE 3 and para. 78, wherein the system enters to perform a wireless function when an external command is received);
communicating, by the framework component, the application-agnostic event signal to the application interface (para. 34 and FIGURE 4); 
performing, by the application interface, the application-specific filtering of the application-agnostic event signal to generate a first application-specific event signal (para. 34, wherein the abstract layer performs a filtering to convert  the application agnostic signal to an application-specific signal); and
communicating, by the application interface, the first application-specific event signal to a second application of the one or more applications 

Regarding claim 16, Fuchs discloses everything as applied above.  Fuchs further discloses
receiving, at a driver interface, a driver-specific event signal from a first wireless signal driver (FIGURE 3, wherein the driver receives a wireless comm controller specific event signal from a wireless signal driver); 
generating, by the driver interface, a driver-agnostic event signal (FIGURE 3 and para. 34, wherein abstract layer would communicate with wireless com controller); and communicating, by the driver interface, the driver-agnostic event signal to the framework component.(para. 34) 

Regarding claim 18,  Fuchs discloses everything as applied above.  Fuchs further discloses 
communicating, by the framework component, a driver-agnostic command signal to the driver interface (FIGURE 3 and para. 34); 
converting, by the driver interface, the driver-agnostic command signal to a driver-specific command signal (FIGURE 3 and para. 34); and
communicating, by the driver interface, the driver-specific command signal directly to the first wireless signal driver (FIGURE 3 and para. 34) or indirectly to a second wireless signal driver via a central computing unit (CPU) interface.
Regarding claim 19,  Fuchs discloses everything as applied above.  Fuchs further discloses 
the application-specific signal includes a first application-specific command signal that is received from a first application of the one or more applications (FIGURE 3-5, wherein an application specific signal is received from one of the applications); and
the application-agnostic signal includes a first application-agnostic command signal that is received at the framework component from the application interface (FIGURE 3-5 and para. 34, wherein the abstraction layer receives the agnostic signal); 
the method further comprises:
communicating, by the framework component, a driver-agnostic command signal to the driver interface (FIGURE 3-5 and para. 34); 
converting, by the driver interface, the driver-agnostic command signal to a driver specific command signal (FIGURE 3-5 and para. 34, wherein the abstraction layer performs the conversion between the agnostic signal to specific signal); and 
communicating, by the driver interface, the driver-specific command signal directly to a first wireless signal driver (FIGURE 3 and para. 34) or indirectly to the first wireless signal driver and a second wireless signal driver via a central computing unit (CPU) interface.


Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Tamura et al. (USPub: 2020/0187209, hereinafter referred to as Tamura). 

Regarding claim 3, Fuchs discloses everything as applied above.  Fuchs does not explicitly disclose the device comprising a first chipset and a second chipset.  However, this concept is well known in the art as disclosed by Tamura. In the same field of endeavor, Tamura discloses 
comprising a first chip set and a second chipset (Fig. 11 and para. 105, wherein MPU is the first chip set and DSP is the second chipset), wherein: 
the wireless signal driver is separate and distinct from the bidirectional interface and from the application-driver framework (para 105, wherein the functionalities of DSP for baseband and MPU for the application are distinct); 
the bidirectional interface and the application-driver framework are included on the first chipset, the second chipset, or both the first and second chipsets (Fig .11 and para. 105, wherein the MPU for the application-driver framework); and
the wireless signal driver is included on the second chipset (para. 105, wherein the DPS is for the wireless signal driver).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tamura’s method into Fuchs’ invention. One of ordinary skill in the art would have been motivated “to provide a communication terminal capable of determining whether or not it is in a state in which it can perform DC using 5G (NR), a base station that contributes thereto, and a communication method therefor” (para. 8, lines 1-5).

Regarding claim 4,  Fuchs and Tamura disclose everything as applied above.  Fuchs and Tamura further disclose
wherein the wireless signal driver, the application driver framework, the bidirectional interface, and the application interface are included on a single central processing unit (CPU) (Tamura’s para. 113, lines 1-7, wherein all the software modules are included in a single SoC processor).


Regarding claim 5,  Fuchs and Tamura disclose everything as applied above.  Fuchs and Tamura further disclose
wherein the first chipset and the second chipset are from different vendors, have different architectures, or have different versions (para. 105, wherein the first MPU chip set and the second DSP chipset have different architectures).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tamura’s method into Fuchs’ invention. One of ordinary skill in the art would have been motivated “to provide a communication terminal capable of determining whether or not it is in a state in which it can perform DC using 5G (NR), a base station that contributes thereto, and a communication method therefor” (para. 8, lines 1-5).

Regarding claim 12, Fuchs discloses everything as applied above.  Fuchs does not explicitly disclose the device comprising a first chipset and a second chipset.  
a first chipset including a first chipset architecture (Fig. 11 and para. 105, wherein MPU is the first chip set); and
a second chipset including a second chipset architecture (Fig. 11 and para. 105, wherein DSP is the second chipset), wherein:
a first application of the one or more applications is run on the first chipset (Fig. 11 and para. 105, wherein MPU runs the MPU programming);
a second application of the one or more applications is run on the second chipset (Fig. 11 and para. 105, wherein DSP runs the DSP programming); and
the application-driver framework is configured to provide compatibility between the first application and the second application (Fig. 11, wherein the application-driver framework to interface between two chipsets, i.e.,  to provide compatibility between the first application and the second application).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tamura’s method into Fuchs’ invention. One of ordinary skill in the art would have been motivated “to provide a communication terminal capable of determining whether or not it is in a state in which it can perform DC using 5G (NR), a base station that contributes thereto, and a communication method therefor” (para. 8, lines 1-5).

Regarding claim 20, Fuchs discloses everything as applied above.  Fuchs does not  explicitly disclose wherein the first wireless signal driver and the second wireless signal driver are from different vendors, have different architectures, or are different versions.  However, this concept is well known in the art as disclosed by Tamura. In the same field of endeavor, Tamura discloses
wherein the first wireless signal driver and the second wireless signal driver are from different vendors, have different architectures, or are different versions (para. 105, wherein the first MPU chip set and the second DSP chipset have different architectures).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tamura’s method into Fuchs’ invention. One of ordinary skill in the art would have been motivated “to provide a communication terminal capable of determining whether or not it is in a state in which it can perform DC using 5G (NR), a base station that contributes thereto, and a communication method therefor” (para. 8, lines 1-5).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Tamura and Adolfsson et al. (USPub: 2019/0332449, hereinafter referred to as Adolfsson). 

Regarding claim 6, Fuchs discloses everything as applied above.  Fuchs does not explicitly disclose the wireless network device comprises a first central processing 
the wireless signal driver is a first wireless signal driver (para. 102, lines 12-14, wherein a first wireless signal driver processes the OFDM modulation signal);
the wireless network device further comprises:
a first central processing unit (CPU); 
a second CPU (Fig. 11 and para. 105, wherein MPU is the first CPU and DSP is the second CPU); 
a CPU interface configured to enable communication between the first CPU and the second CPU (Fig. 11, wherein two processors 1103 and 1104  are interconnected). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tamura’s method into Fuchs’ invention. One of ordinary skill in the art would have been motivated “to provide a communication terminal capable of determining whether or not it is in a state in which it can perform DC using 5G (NR), a base station that contributes thereto, and a communication method therefor” (para. 8, lines 1-5).
Although Fuchs and Tamura disclose device has a second network interface (Tamura’s para. 103),  Fuchs and Tamura do not explicitly disclose the wireless network device comprises a second wireless signal driver. However, this concept is well known in the art as disclosed by Adolfsson. In the same field of endeavor, Adolfsson discloses
the wireless network device comprises a second wireless signal driver (para. 113, lines 3-9, wherein the first wireless signal driver is for WiFi and the second wireless signal driver is for cellular communication). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Adolfsson’s method into Fuchs and Tamura’s invention. One of ordinary skill in the art would have been motivated to “provide improved application execution times and better throughput for certain applications, such as, but not limited to, electronic exchange platforms” (para. 116, lines 1-4).

Regarding claim 7, Fuchs, Tamura and Adolfsson disclose everything as applied above. Fuchs, Tamura and Adolfsson further disclose
the first wireless signal driver is separate and distinct from the bidirectional interface and from the application-driver framework (Tamura’s para 105, wherein the functionalities of DSP for baseband and MPU for the application are distinct); 
the first wireless signal driver, the application-driver framework, the bidirectional interface, a first portion of the CPU interface, and the application interface are included on the first CPU (Adolfsson’s para. 113, lines 3-6, wherein the first wireless signal driver is for WiFi); 
the second wireless driver and a second portion of the CPU interface are included on the second CPU(Adolfsson’s para. 113, lines 7-9, wherein the second wireless signal driver is for cellular communication); 
the first wireless signal driver is configured to drive a first wireless signal card (Adolfsson’s para. 113, lines 3-6, wherein the first wireless signal driver is for WiFi; and 
the second wireless signal driver is configured to drive a second wireless signal card (Adolfsson’s para. 113, lines 7-9, wherein the second wireless signal driver is for cellular communication); .
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Adolfsson’s method into Fuchs and Tamura’s invention. One of ordinary skill in the art would have been motivated to “provide improved application execution times and better throughput for certain applications, such as, but not limited to, electronic exchange platforms” (para. 116, lines 1-4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Lu (USPub: 2016/0266929, hereinafter referred to as Lu). 

Regarding claim 8, Fuchs discloses everything as applied above.  Fuchs further discloses 
at least one application of the one or more applications includes a library (para. 38, lines 6-8). 
Although Fuchs discloses everything as applied above, Fuchs does not explicitly disclose the application-driver framework is configured to implement a 
the application-driver framework is configured to implement a user-space background process (para. 139, wherein the application is implemented in user space background process); and 
the at least one application is dynamically loaded by the user-space background process (para. 139, wherein the application is loaded in background dynamically). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lu’s method into Fuchs’ invention. One of ordinary skill in the art would have been motivated “provide a CPU scheduling method, apparatus, and system based on a heterogeneous multi-core system, so as to implement CPU scheduling for the heterogeneous multi-core system” (para. 6, lines 1-4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Irimescu (USPub: 2016/0266929, hereinafter referred to as Irimescu). 

Regarding claim 9, Fuchs discloses everything as applied above. Fuchs does not explicitly disclose at least one application is implemented as: a dynamically loadable library. However, this concept is well known in the art as disclosed by Irimescu. In the same field of endeavor, Irimescu discloses 
wherein at least one application is implemented as: 
a dynamically loadable library (para. 14, lines 9-12); or 
a standalone process interfaced by an inter-process communication bus.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Irimescu’s method into Fuchs’ invention. One of ordinary skill in the art would have been motivated of “automated code generation for functional testing of software applications” (para. 1, lines 2-4).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Chun (USPub: 2017/0205897, hereinafter referred to as Chun). 

Regarding claim 13, Fuchs discloses everything as applied above. Fuchs does not explicitly disclose wherein the wireless signal driver, the application driver framework, the bidirectional interface, and the application interface are configured as a WiFi repeater, a wireless access point (W AP), or a Wi-Fi gateway. However, this concept is well known in the art as disclosed by Chun. In the same field of endeavor, Chun discloses 
wherein the wireless signal driver, the application driver framework, the bidirectional interface, and the application interface are configured as a WiFi repeater, a wireless access point (W AP), or a Wi-Fi gateway (para. 89, lines 8-11 and para. 247, lines 4-6, wherein the device is configured as a WAP).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Pang (USPub: 2018/0287900, hereinafter referred to as Pang). 

Regarding claim 17, Fuchs discloses everything as applied above. Fuchs does not explicitly disclose wherein the driver interface includes a bidirectional interface that
is comprised of two different unidirectional driver interfaces. However, this concept is well known in the art as disclosed by Pang. In the same field of endeavor, Pang discloses 
wherein the driver interface includes a bidirectional interface that is comprised of two different unidirectional driver interfaces.(para. 45, lines 12-13,  wherein the includes a bidirectional interface that is comprised of two different unidirectional driver interfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Pang’s method into Fuchs’ invention. One of ordinary skill in the art would have been motivated “to avoid a scenario in which half of the port interfaces go unused due to unidirectional forwarding” (para. 45, lines 10-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419